            Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 1 of 7 PageID #:1




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

JOHN THOMAS an individual,                           )
                                                     )
                   Plaintiff,                        )
                                                     )
            v.                                       )             No. 20-cv-4484
                                                     )
HAMDI A. HASHI, an individual, and                   )             PLAINTIFF DEMANDS A TRIAL BY JURY
Z & M RIDE INC., an Illinois corporation,            )
                                                     )
                                                     )
                   Defendants.                       )


                                                   COMPLAINT

            NOW COMES the plaintiff, John Thomas, an individual, by and through his attorneys

SWATEK♦BUCKO LAW GROUP, LLC, and for his complaint against the defendants, Hamdi A. Hashi and

Z & M Ride Inc., and alleges as follows:

                                               Nature of the Case

            1.     This is a civil action against the defendants, Hamdi A. Hashi (“Hashi”) and Z & M Ride Inc.

(“Z & M”), for bodily injury suffered by the plaintiff, John Thomas (“Thomas”). This action arises out of an

incident on December 1, 2019 where a motor vehicle operated by Hashi and owned by Z & M struck

Thomas, a pedestrian, at or near the intersection of Wabash Avenue and Superior Street in Chicago,

Illinois.

                                                      Parties

            2.     Plaintiff Thomas is an individual who resides in and is a citizen of the State of Ohio.

            3.     Defendant Hashi is an individual who resides in and is a citizen of the State of Illinois.

            4.     Defendant Z & M is an Illinois corporation with its principal place of business in the State of

Illinois.



                                                         1
       Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 2 of 7 PageID #:2




                                            Jurisdiction and Venue

        5.         This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) because the matter in

controversy is between citizens of different States and there is more than $75,000, exclusive of interest

and costs, in controversy.

        6.         Venue is appropriate under 28 U.S.C. §1391(b) because the defendants are residents

of the State in which this Court is located and a substantial part of the events upon which this claim is

based occurred in the Northern District of Illinois.

                                                       Count I

                               Negligence (John Thomas v. Hamdi A. Hashi)

        7.        Thomas incorporates by reference paragraphs 1-6 above as if fully stated herein.

        8.        On or about December 1, 2019, Thomas was a pedestrian walking westbound on Superior

Street across its intersection with Wabash Avenue in the City of Chicago, County of Cook, State of Illinois.

        9.        On or about December 1, 2019, Hashi was the driver and operator of a certain motor

vehicle owned by Z & M that he was operating southbound on Superior Street at or near its intersection

with Wabash Avenue in the City of Chicago, County of Cook, State of Illinois.

        10.       On or about December 1, 2019, Z & M was the owner of the motor vehicle Hashi was

operating southbound on Superior Street at or near its intersection with Wabash Avenue in the City of

Chicago, County of Cook, State of Illinois.

        11.       At all times relevant herein, Thomas was in the exercise of ordinary care and caution for

his own safety.

        12.       That it then and there became and was the duty of Hashi to operate said motor vehicle

with due care and caution in accordance with the statutes of the State of Illinois and the ordinances of the

City of Chicago, for the safety and protection of Thomas and others then and there present.




                                                         2
       Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 3 of 7 PageID #:3




        13.     That notwithstanding the aforementioned duty, Hashi was then and there guilty of one or

more of the following wrongful acts and omissions:

                a.      Failed to exercise due care to avoid colliding with Thomas, a pedestrian, in

                        violation of Illinois statutes (625 ILCS 5/11-1003.1);

                b.      Failed to give proper or appropriate warning or any notice, signal or warning of the

                        approach and movement of his motor vehicle;

                c.      Failed to keep proper or any lookout for Thomas or others who were or might have

                        been crossing the street at the location referenced herein;

                d.      Failed to yield the right of way to avoid a collision with Thomas after he discovered

                        or should have discovered Thomas’ perilous position in the path of his motor

                        vehicle;

                e.      Drove his motor vehicle at a speed greater than was reasonable and proper so as

                        to endanger the life or limb of persons in said street, including Thomas;

                f.      Failed to maintain control of his motor vehicle;

                g.      Drove his vehicle without safe and proper brakes;

                h.      Failed to yield to a pedestrian;

                i.      Failed to stop before colliding with Thomas, a pedestrian;

                j.      Failed to take reasonable corrective action under the circumstances to avoid

                        colliding with Thomas, a pedestrian;

                k.      Failed to maintain a proper lookout to avoid colliding with Thomas, a pedestrian;

                l.      Failed to abide by a traffic control device where a pedestrian, Thomas, had the

                        right of way;

                m.      Failed to allow a pedestrian, Thomas, to clear his motor vehicle; and

                n.      Was otherwise careless and negligent in the operation of his motor vehicle.


                                                      3
       Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 4 of 7 PageID #:4




        14.      As a direct and proximate result of one or more of the foregoing careless and negligent

acts of Hashi, the motor vehicle operated by Hashi and owned by Z & M hit and struck Thomas.

        15.      As a direct and proximate result of the aforesaid, Thomas: has suffered personal injuries,

both internally and externally, of a permanent and lasting nature, which have caused and will continue to

cause pain in body and mind; was caused to expend and in the future will be compelled to expend, large

sums of money for medical care, treatment and services endeavoring to be cured of said injuries; has

suffered and will continue to suffer in the future acute and prolonged physical and mental pain and

suffering; has suffered and will continue to suffer in the future permanent disfigurement and/or disability;

has experienced and will continue to experience in the future loss of a normal life; has been and in the

future will be prevented from attending to his usual affairs and duties; and has suffered and will continue to

suffer in the future a loss of income and a loss of earning capacity.

                                                   Count II

                              Negligence (John Thomas v. Z & M Ride Inc.)

        16.      Thomas incorporates by reference paragraphs 1-6 above as if fully stated herein.

        17.      On or about December 1, 2019, Thomas was a pedestrian walking westbound on Superior

Street across its intersection with Wabash Avenue in the City of Chicago, County of Cook, State of Illinois.

        18.      On or about December 1, 2019, Hashi was the driver and operator of a certain motor

vehicle owned by Z & M that he was operating southbound on Superior Street at or near its intersection

with Wabash Avenue in the City of Chicago, County of Cook, State of Illinois.

        19.      On or about December 1, 2019, Z & M was the owner of the motor vehicle Hashi was

operating southbound on Superior Street at or near its intersection with Wabash Avenue in the City of

Chicago, County of Cook, State of Illinois.

        20.      At all times relevant herein, Hashi was operating said motor vehicle as the employee

and/or agent of Z & M.


                                                       4
       Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 5 of 7 PageID #:5




        21.       At all times relevant herein, Thomas was in the exercise of ordinary care and caution for

his own safety.

        22.       That it then and there became and was the duty of Z & M, through its employee and/or

agent Hashi, who was operating said motor vehicle, to operate said motor vehicle with due care and

caution in accordance with the statutes of the State of Illinois and the ordinances of the City of Chicago, for

the safety and protection of Thomas and others then and there present.

        23.       That notwithstanding the aforementioned duty, Z &M, acting through its employee and/or

agent Hashi, was then and there guilty of one or more of the following wrongful acts and omissions:

                  a.      Failed to exercise due care to avoid colliding with Thomas, a pedestrian, in

                          violation of Illinois statutes (625 ILCS 5/11-1003.1);

                  b.      Failed to give proper or appropriate warning or any notice, signal or warning of the

                          approach and movement of its motor vehicle;

                  c.      Failed to keep proper or any lookout for Thomas or others who were or might have

                          been crossing the street at the location referenced herein;

                  d.      Failed to yield the right of way to avoid a collision with Thomas after it discovered

                          or should have discovered Thomas’ perilous position in the path of its motor

                          vehicle;

                  e.      Drove its motor vehicle at a speed greater than was reasonable and proper so as

                          to endanger the life or limb of persons in said street, including Thomas;

                  f.      Failed to maintain control of its motor vehicle;

                  g.      Drove its vehicle without safe and proper brakes;

                  h.      Failed to yield to a pedestrian;

                  i.      Failed to stop before colliding with Thomas, a pedestrian;




                                                        5
       Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 6 of 7 PageID #:6




                 j.      Failed to take reasonable corrective action under the circumstances to avoid

                         colliding with Thomas, a pedestrian;

                 k.      Failed to maintain a proper lookout to avoid colliding with Thomas, a pedestrian;

                 l.      Failed to abide by a traffic control device where a pedestrian, Thomas, had the

                         right of way;

                 m.      Failed to allow a pedestrian, Thomas, to clear its motor vehicle; and

                 n.      Was otherwise careless and negligent in the operation of its motor vehicle.

        24.      As a direct and proximate result of one or more of the foregoing careless and negligent

acts, the motor vehicle operated by Hashi, acting as employee and/or agent of Z & M, hit and struck

Thomas.

        25.      As a direct and proximate result of the aforesaid, Thomas: has suffered personal injuries,

both internally and externally, of a permanent and lasting nature, which have caused and will continue to

cause pain in body and mind; was caused to expend and in the future will be compelled to expend, large

sums of money for medical care, treatment and services endeavoring to be cured of said injuries; has

suffered and will continue to suffer in the future acute and prolonged physical and mental pain and

suffering; has suffered and will continue to suffer in the future permanent disfigurement and/or disability;

has experienced and will continue to experience in the future loss of a normal life; has been and in the

future will be prevented from attending to his usual affairs and duties; and has suffered and will continue to

suffer in the future a loss of income and a loss of earning capacity.

                                         DEMAND FOR A JURY TRIAL

        The plaintiff, John Thomas, hereby demands a jury trial as to all issues so triable as a matter of

right, pursuant to F.R.C.P. 38(b)(1) and 38(c).




                                                       6
       Case: 1:20-cv-04484 Document #: 1 Filed: 07/31/20 Page 7 of 7 PageID #:7




                                          PRAYER FOR RELIEF

        WHEREFORE, the plaintiff, John Thomas, prays for judgment against the defendants, Hamdi A.

Hashi and Z & M Ride Inc., for:

        a.      Compensatory damages in excess of $75,000, in an exact amount to be determined at

                trial;

        b.      Pre- and post-judgment interest as allowed by law;

        c.      An award of costs; and

        d.      Any and all such further relief as this Court deems just and proper.

DATED: July 31, 2020

                                                 Respectfully Submitted,

                                                 JOHN THOMAS

                                                 By: /s/ Donna M. Bucko
                                                 Martha Swatek (ARDC #6210225)
                                                 Donna M. Bucko (ARCD #6278997)
                                                 Courtlan L. Coppler (ARDC #6281212)
                                                 SWATEK♦BUCKO LAW GROUP, LLC
                                                 22 West State Street
                                                 Geneva, IL 60134
                                                 (630) 232-6440
                                                 ms@swateklawgroup.com
                                                 dmb@swateklawgroup.com
                                                 clc@swateklawgroup.com
                                                  Attorneys for Plaintiff




                                                     7
